Citation Nr: 0501710	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  02-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an original disability evaluation in 
excess of 30 percent for migraine headaches. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from May 1995 to July 2000.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in April 2001 and March 
2004  of the Department of Veterans Affairs (VA), Regional 
Office (RO), in Roanoke, Virginia.  Service connection was 
granted for migraine headaches and a 10 percent original 
rating was assigned from July 3, 2000.  Service connection 
was denied for tinnitus.  In March 2004, a 30 percent 
original rating was assigned to the migraine headaches from 
July 3, 2000.   

In June 2003, the veteran withdrew her request for a Board 
hearing in connection with the appeal of entitlement to a 
higher original rating for the migraines.  She was scheduled 
for a Board hearing in September 2004, but did not appear.

The April 2001 rating decision denied entitlement to service 
connection for hearing loss.  The veteran filed a notice of 
disagreement for this issue and a statement of the case was 
issued.  However, the veteran did not file a substantive 
appeal, and this issue was not certified for appeal.  Thus, 
this issue is not before the Board for appellate 
consideration.  See 38 C.F.R. § 20.200 (2004).  The Board 
also notes that the April 2001 rating decision also denied 
entitlement to service connection for hyperlipidemia.  The 
veteran did not file a notice of disagreement for this issue, 
though the RO included this issue in the statement of the 
case.  This issue has not been appealed or certified as being 
on appeal, and is not before the Board for consideration.  
See 38 C.F.R. § 20.200 (2004). 

The Board also notes that the veteran had timely appealed the 
issues of entitlement to higher original disability 
evaluations for myofascial syndrome of the neck and lumbar 
spine.  However, in a June 2003 statement, the veteran wrote 
that she was satisfied with the rating for the service-
connected neck and back disabilities.  The Board construes 
this statement as a withdrawal of the appeal, and 
accordingly, this issue is not before the Board for appellate 
review.  38 C.F.R. § 20.204 (2004). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2004), migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrants a 50 percent evaluation.  
Migraine with characteristic prostrating attacks occurring on 
an average once a month over last several months warrants a 
30 percent evaluation.

In October 2000, and June 2002, the veteran was afforded VA 
examinations to evaluate the severity of her migraines.  The 
reports of these examinations do not contain findings as to 
the frequency of prostrating attacks, nor do they contain 
opinions as to the severity of economic inadaptability.  The 
veteran contends that she has one or two migraines per month, 
and that they cause her to miss time from work.  On some 
occasions she has reported that the episodes last for several 
days.  VA regulations provide that "if the [examination] 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2004); see 38 C.F.R. 
§ 19.9 (2004).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

The VCAA requires VA to advise a claimant of the evidence 
needed to substantiate the claim, of what evidence the 
claimant is responsible for obtaining, and of what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has 
also undertaken to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  The 
veteran has not been provided this notice with regard to the 
claim for entitlement to service connection for tinnitus.  A 
VCAA notice letter was sent only with respect to the 
increased rating claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran contends that she has incurred tinnitus as a 
result of an in-service head injury.  The service medical 
records show that the veteran sustained a head injury in 
April 1999, when an ambulance door hit her in the head.  The 
veteran received medical treatment in an emergency room.  It 
was noted that the veteran had no head, ear, nose or throat 
complaints.  A head CT scan was normal.  The assessment was 
mild closed head injury and cephalohematoma.  In June 1999, 
the veteran sought medical treatment for the head injury; she 
reported that she did not have tinnitus.  However, a July 
1999 Department of Defense Occupational Health Screening 
indicates that the veteran reported having ringing in the 
left ear.  A March 2000 separation examination report 
indicates that the veteran had low frequency hearing loss in 
both ears secondary to working on the flight line.  

The veteran was afforded a VA audio examination in September 
2000.  The veteran reported bilateral periodic mild tinnitus 
which began one year ago.  As a lay person, the veteran is 
competent to report observations and symptoms, however, she 
would not be competent to report a diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The VA examiner noted that 
the reports of subjective tinnitus could not be substantiated 
and it was more likely than not that the veteran had 
bilateral tinnitus.  The examiner did not render a medical 
opinion as to whether the tinnitus was due to a disease or 
injury in service, such as the April 1999 head injury or the 
exposure to noise while working on the flight line.    

The Board finds that a medical examination is necessary to 
determine whether the veteran currently has tinnitus which is 
due to disease or injury in service.  The veteran is advised 
that failure, without good cause, to report for a necessary 
examination could result in the denial of the claim.  
38 C.F.R. § 3.655 (2004).

Accordingly, this case is remanded for the following action:

1.  The AMC or RO should provide the 
veteran with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) pertaining to the claim 
of entitlement to service connection for 
tinnitus.   

2.  The veteran should be afforded VA 
examination to determine the etiology of 
any current tinnitus.  

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran currently has tinnitus as the 
result of noise exposure during active 
duty, or otherwise due to disease or 
injury in service.  The examiner should 
provide a rationale for the opinion.

3.  The veteran should be afforded a 
neurologic examination to evaluate her 
migraines.  The examiner should report 
the frequency of prostrating attacks, and 
express an opinion as to whether the 
disability causes severe economic 
inadaptability.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

4.  The AMC or RO should then 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and her 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





